Title: To Thomas Jefferson from James Madison, 13 March 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. Mar. 13. 1796.
                    
                    Since my last by the last weekly mail, I have seen Mr. Rittenhouse on the subject of the Kitchen Stoves. He says that at Lancaster where they were invented and are best known, two only remain in use. They certainly save fuel; but are so much complicated in their operation, as to require particular care, and are liable to the objection of keeping the Kitchen excessively hot. Mrs. Rittenhouse intimated that, as several modes of Cookery, roasting boiling &c., were carried on at the same time, it often happened that one of the modes did not keep pace with the other. Mr. R. could not learn the price. He supposed, from the quantity of Iron, that it must be considerable.
                    We are at length embarked in the discussion of the Treaty, which was drawn in rather abruptly by a proposition calling on the President for papers. The point in debate is the Constitutional right of Congs. in relation to Treaties. There seems at present strong reason to conclude, that a majority will be firm in the doctrine that the House has a Constitutional right to refuse to pass laws for executing a Treaty, and that the Treaty power is limited by the enumerated powers. Whether the right ought in the present case to be exerted will be a distinct question on the merits of the Treaty, which have not yet come into discussion. I understand the Treaty Party expect success on this question, but despair on every other.
                    Nothing very late from Europe. The British armament is arriving in the W. Indies, which looks like a postponement of peace. It will augment  the call on this Country for provisions, and of course the price. Flour is about 15. dolrs. here at present.
                